Field, C. J. delivered the opinion of the Court
Baldwin, J. and Cope, J. concurring.
The statement contained in the record was used on the motion for a new trial, and we can only examine the action of the Court below in denying the motion. The judgment cannot be reviewed except through the order made upon the motion, and from such order there is no appeal. (Lower v. Knox, 10 Cal. 480.) This leaves the case to stand upon the judgment roll, and as this discloses no error, the judgment must be affirmed.
So ordered.